FILE COPY



        In re Robert
    SamaniegoAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 18, 2014

                                           No. 04-14-00172-CV

                                      IN RE Robert SAMANIEGO

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On March 13, 2014, relator Robert Samaniego filed a petition for writ of mandamus
along with a motion requesting this court to take judicial notice of adjudicative facts and a
motion for abatement to allow an evidentiary hearing in the trial court. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and the accompanying motions are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on March 18, 2014.

                                                           _________________________________
                                                           Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1This proceeding arises out of Cause No. 12-0784-CV, styled In the Matter of the Marriage of Mary Samaniego and
Robert Samaniego, pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable W.C.
Kirkendall presiding.